Hughes Communications Announces Third Quarter 2009 Results Consumer Business Sets New Growth Records Strong Growth in Services Revenues Driven by Broadband Record Third Quarter Adjusted EBITDA Solid Cash Performance Germantown, Md., November 4, 2009—Hughes Communications, Inc. (NASDAQ: HUGH) (“Hughes”), the global leader in broadband satellite network solutions and services, today announced financial results for the quarter ended September 30, 2009. Hughes’ consolidated operations are classified into four reportable segments: North America Broadband; International Broadband; Telecom Systems; and Corporate and Other.
